Citation Nr: 0733088	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-41 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to May 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision, which 
denied a claim for a compensable rating for bilateral pes 
planus.  

The Board notes that the RO accepted the veteran's December 
2004 statement in lieu of a VA Form 9.  As such, the Board 
finds that a substantive appeal was timely filed and will 
proceed on the merits of the claim.   


FINDING OF FACT

The veteran utilizes orthotics inserts and corrective shoes 
for his bilateral pes planus; there is no weight-bearing over 
or to the medial toes or inward bowing of the tendo achilles. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 0 percent 
for bilateral pes planus have not been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  
	
The VCAA letter issued in July 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
her possession to VA, it is noted that the aforementioned 
letter essentially informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).

It is also noted that the October 2004 Statement of the Case 
(SOC) articulated the criteria for a higher rating and an 
analysis of the evidence.  Further, since the claim for an 
increased rating is being denied, the matter of the 
assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, and VA and 
private medical records are in the file.  The veteran has at 
no time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination in July 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since she was last examined.  
See 38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The July 2003 VA 
examination report is thorough and consistent with 
contemporaneous VA outpatient and private treatment records.  
The examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

By a May 1997 rating decision, the veteran was granted 
service connection for bilateral pes planus and assigned an 
evaluation of 0 percent using the criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  This rating has been stable 
since the grant of service connection.

Under this section, a 0 percent evaluation is warranted for 
mild symptoms relieved by built-up shoe or arch support.  A 
10 percent evaluation is warranted for moderate acquired 
unilateral or bilateral flatfoot with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achillis, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe acquired bilateral 
flatfoot manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced acquired bilateral flatfoot 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

In order to increase the evaluation of her disability, the 
veteran must meet the criteria of at least a 10 percent 
rating.  At the October 2002 VA examination, the examiner 
noted subjective complaints of pain, weakness upon standing, 
and poor endurance.  The veteran's treatment at this time 
consisted of orthotic inserts and nonsteroidal anti-
inflammatory agents.  The examiner noted that there was no 
objective evidence of painful motion, edema, instability, or 
weakness of the feet.  In addition, the Achilles tendon was 
normally aligned both for weightbearing and nonweightbearing, 
requiring no correction.  Finally, the examiner opined that 
the x-rays did not indicate any significant degree of pes 
planus, that the condition did not exist, and there was no 
disability arising from it.  

At the July 2003 VA examination, the veteran complained of 
pain, stiffness, fatigability, and lack of endurance.  She 
said her feet were worse when standing or walking, unless she 
wore orthotic inserts.  It was also noted that there was 
obvious loss of the normal arch.  The Achilles tendon, 
however, was correctly aligned.  After a thorough 
examination, the physician found the veteran's pes planus to 
be clinically evident without deformity or vascular changes.  
In the August 2003 addendum, the physician stated that the 
veteran had considerable symptomatology without clinical or 
radiological evidence of any serious disability.  

Despite the veteran's subjective complaints of pain, there is 
no indication in either VA examination report, or in any 
other VA or private treatment record the veteran has 
submitted, that her symptoms are anything but mild.  Mild 
symptoms are contemplated in the current assignment of a 0 
percent rating.  Her weight-bearing line is not over or 
medial to the great toes and she does not have inward bowing 
of the tendo Achilles.  Therefore, as the only criteria the 
veteran meets for a 10 percent evaluation is subjective 
complaints of pain of the feet, which, as mentioned above, 
are at least partially relieved by orthotic shoes inserts, 
the Board finds that the veteran is adequately compensated 
with her current rating.  A higher rating is not warranted.  
        
With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions that she experiences significant pain in 
both feet, warranting an additional 10 percent.  See Appeal 
letter, December 2004.  In order to warrant a higher 
evaluation through consideration of these provisions, the 
record would have to contain some objective evidence of 
additional functional impairment due to such factors as pain 
and fatigability.  No such evidence has been associated with 
the claims file.  In fact the October 2002 VA examination 
report specifically noted that there was no painful motion or 
weakness of the feet. 

The Board acknowledges the veteran's statements that her 
disability warrants a rating of 30 percent.  See Appeal 
letter, December 2004.  The veteran can attest to factual 
matters of which she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding severity are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has also not indicated that 
she requires frequent periods of hospitalization for her 
bilateral pes planus, and there is no evidence of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 0 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277-5284 (2007).  

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 0 percent disabling, is 
denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


